Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-16, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the limitation of a priority panel, in the context of claim 1 and in the presence of the other limitations, is not anticipated or made obvious by the prior art of record in the examiner’s opinion.
The limitation of an electrically insulated casing enclosing the electrical conduits which make up the interface module, in the context of claim 20 and in the presence of the other limitations, is not anticipated or made obvious by the prior art of record in the examiner’s opinion.
For example, US 2015/0059863 (Barbato) discloses a modular compressed natural gas fueling station comprising a compressor module (12), a module connection interface component (56), a control module (16), and a fueling station module (18), but doesn’t disclose the limitations described above.
US Patent 9,482,388 (Murphy) discloses a modular compressed natural gas fueling station comprising a compressor module (abstract), a control module (abstract), and a fueling station module (7), but doesn’t disclose the limitations described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON K NIESZ/Primary Examiner, Art Unit 3753